— Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered December 14, 2010, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to one count of criminal sale of a controlled substance in the third degree and waived his right to appeal in satisfaction of a six-count indictment. In accordance with the plea agreement, defendant was sentenced as a second felony offender to six years in prison followed by two years of postrelease supervision, to run consecutively to the prison term he was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Mercure, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.